Citation Nr: 1819796	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-28 036	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1988 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the claim for further evidentiary development.
  

FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating is excess of 50 percent have not been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods, based on the facts.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively-observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms,"  "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

During a December 2009 VA psychiatric examination, the Veteran reported that before service he had several close friends and was active in sports.  The Veteran stated that after service he is unable to be close to others.  He explained he is not close to his wife or his four children.  He elaborated that he is not able to hold and nurture his daughter and that he was emotionally distant from his wife. The Veteran denied a history of suicide or violence, but indicated that he is always on guard and sleeps with his bedroom door locked and with a gun in his hands.  The Veteran reported that he is unable to relax or care about his life.  He added that he had few social contacts and few leisure time activities.  Regarding employment, the Veteran stated he was employed full time as a fabrication shop manager, but that he missed four weeks due to a non-service-connected knee injury.      

On the mental status examination, the Veteran's appearance and hygiene were described as appropriate.  The Veteran's affect was noted to be constricted, his mood as depressed, and his concentration was noted as intact.  There was no history of delusions or hallucinations.  Thought processes were described as unremarkable and judgment was noted as that the Veteran understands the outcome of behavior.  There was a fleeting suicidal ideation, but no plan or intent.  Homicidal ideations were absent.  The Veteran did not have obsessive/ritualistic behavior or panic attacks.  The Veteran's memory was normal.  The examiner noted the Veteran's symptoms included efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range or affect (e.g. unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startled response.

The examiner diagnosed the Veteran with PTSD.  The examiner noted that difficulty being close to family members and few to no leisure time pursuits were associated with the Veteran's diagnosis.  The examiner explained that hyperarousal and numbing significantly limited family and social function.  The examiner added that PTSD symptoms result in deficiencies family relations and mood, but not in judgment, thinking, or work.  The examiner opined that the Veteran's PTSD does not cause reduced reliability and productivity.  

The Veteran applied for and was awarded Social Security benefits for PTSD and non-service-connected disabilities, including a below the knee amputation left leg that occurred in February 2012.  See September 2012 Social Security Administration (SSA) Department for Disability Determination Record.  As part of that process, he underwent a mental examination in August 2012.  The Veteran noted he has a six-year-old daughter that lives with his wife and three adult daughters.  The Veteran stated he lived on a friend's farm in order to have time to himself after his amputation.  The Veteran reported he last worked in fabrication and stopped because of the injury to his leg.  The Veteran reported symptoms of depression, anxiety, stress, pain, nightmares, intrusive thoughts, and paranoia.  The Veteran described problems with lack of sleep, and that he tries to sleep during daytime because at night he feels hypervigilant that someone will sneak upon him.       

The examiner noted the Veteran was dressed casually and described his mood as depressed.  The Veteran's affect was noted to be restricted except for the times he cried.  The examiner reported the Veteran exhibited sadness, grief, social withdrawal, and decreased self-worth.  Suicidal ideations were present, but there was no intent.  There was no evidence of delusions or hallucinations.  The examiner noted the presence of intrusive thoughts and images related to combat and trauma related to the Veteran's leg amputation.  There was no evidence of paranoid ideation, but a high degree of hypervigilance was presented and related to war trauma.  

The examiner diagnosed the Veteran with major depressive disorder, severe without psychotic symptoms, and PTSD.  The examiner did not indicate which symptoms were related to PTSD and which to the major depressive disorder, or if such a determination was possible.  See August 2012 SSA Department of Disability Determination Record.  

During a December 2012 VA psychiatric examination, the Veteran reported that he sees his three adult daughters a few times a year.  The Veteran married his second wife in 2005 and they have a daughter.  The Veteran indicated that he and his wife have been separated since May 2012, but he visits her and their daughter daily.  The Veteran noted he spends time reading and watching television.

On the mental status exam, the Veteran was noted to be clean and casually dressed. Affect was described as constricted, mood as depressed, and no delusions were noted.  A sleep impairment that interferes with daily activity was noted.  Specifically, the Veteran wakes up several times during night to look out the windows and check the doors' locks.  The Veteran's orientation, speech, thought processes, and judgment were noted to be within normal limits. There was no history of hallucinations or ritualistic behavior.  Suicidal and homicidal ideations were absent.  

The examiner diagnosed the Veteran with PTSD and adjustment disorder with depressed mood.  The examiner reported it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, the examiner explained that intrusive recollection, defensive avoidance behaviors, and difficulties related to anxious hyperarousal are related to the Veteran's PTSD.  The examiner also noted PTSD symptoms of difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  The examiner stated these symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner related that the Veteran's feelings of sadness, pessimism, loss of self-worth, loss of interest and pleasure in activities, and irritability stem from the February 2012 left leg below the knee amputation.  The examiner reported the Veteran is quick to lose his temper and avoids his daughter's school activities because of anxiety.  The examiner did not specify if anxiety stems from PTSD, adjustment disorder with depressed mood, or both.  However, the examiner indicated that the Veteran did not have difficulty in adapting to stressful circumstances, the inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  

The examiner opined that because of his mental disorders the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner stated it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Specifically, the Veteran's PTSD symptoms are considered moderate and result in occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms of adjustment disorder with depressed mood are moderate to severe and these symptoms result in functional impairment in most areas including work, family relationships, thinking and mood.   

During a January 2017 VA psychiatric examination, the Veteran described a moderate loss of interest in his previous activities, in part due to medical issues. The Veteran identified reading and watching television as ongoing recreational activities.  He noted he maintains phone contact with several of his service friends, but did not describe other forms of socializing.  He added he very seldom takes his daughter to activities.

On the mental status exam, the Veteran's appearance and hygiene were described as appropriate.  The Veteran's orientation, affect, and speech were noted to be within normal limits. Suicidal and homicidal ideations were absent, but the Veteran's mood was depressed.  There were no signs of psychosis.  

The examiner diagnosed the Veteran with PTSD and alcohol use disorder.  The examiner reported it was possible to differentiate which symptoms were attributable to each diagnosis.  The examiner explained that the Veteran's "alcohol use disorder symptoms are self-explanatory [and] both disorders cause feelings of sadness, irritability and frustration."  PTSD symptoms included diminished interest or participation in significant activities, persistent inability to experience positive emotions, depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The examiner stated the Veteran's PTSD causes hypervigilance, interpersonal alienation, irritation, and depressive symptoms. The examiner related that these symptoms could cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner elaborated that these symptoms would cause moderate barriers to maintaining a job in terms of both social/interpersonal requirements and attendance/performance expectations.  The examiner noted that the Veteran's judgement on the job would not be very impaired, and he is sufficiently self-observant and other-observant to appropriately handle all but the most stressful interpersonal situations. 

The examiner opined that the Veteran's level of occupational and social impairment regarding all mental diagnoses is occupational and social impairment with reduced reliability and productivity.  The examiner noted it was possible to differentiate which portion of the occupational and social impairment is caused by each mental disorder.  The examiner concluded that "most of [the Veteran's] functional impairment is caused by his PTSD."

During a January 2018 VA psychiatric examination, the Veteran reported he resides with his mother, wife, and 12-year-old daughter.  The Veteran stated he does not get along as good as he would like to with his daughter because he lacks the patience. The Veteran indicated he has a good relationship with his mother and he takes care of her because she has bone cancer and diabetes.  The Veteran stated he has been married to his wife for 15 years, but they "nit-pick."   The Veteran noted he gets along with his adult daughters.  The Veteran reported he began withdrawing from friends in the past year.  He elaborated that a group of six to eight service friends would go on fishing and camping trips several times per year, but he does not answer their calls anymore.  The Veteran noted he was a member of a bowling team, but his leisure pursuits have been replaced by taking care of his mother and watching television.  Specifically, the Veteran related that he takes care of his mother 24 hours per day.  The Veteran reported he last worked in 2011 in fabrication but quite because he could no longer physically do the work.  

On the mental status exam, the Veteran's appearance and hygiene were described as appropriate.  The Veteran's orientation, affect, speech, memory, attention, and concentration were noted to be within normal limits.  Regarding mood, the Veteran reported dull and anxious feelings.  Delusions were not reported or detected.  No hallucinations were reported, but the Veteran indicated that he sees shadows or thinks he hears his name.  He sometimes thinks that it is his mother. The examiner stated this is more likely hypervigilance about his mother's safety.  No obsessive or compulsive behavior was reported, but the Veteran habitually straightens rugs or pictures that are not straight.  Regarding suicidal ideation, the Veteran recounted that he has thought the situation would be better if he was dead.  He reported he has not acted because of his mother and daughter. The Veteran reported he may stay up for two to three days at a time and when he a nightmare he will not go back to sleep three to four times a week.  

The examiner diagnosed the Veteran with PTSD, unspecified depressive disorder with anxious distress, alcohol use disorder, and cannabis use disorder.  Symptoms that apply to the Veteran's s diagnoses include depressed mood, anxiety, and chronic sleep impairment.  The examiner stated it was not possible to differentiate the symptoms that are attributable to each diagnosis because the substance abuse may mimic, increase, or decrease mental health symptoms.  The examiner added that the stress of caring for his mother is also likely worsening the Veteran's depressive, anxiety, and sleep issues. The examiner stated it would be speculative to state which disorders account for which symptoms. 

The examiner opined the Veteran's disorders cause occupational and social impairment with reduced reliability and productivity and it was not possible to differentiate which portion of the impairment is caused by which mental disorder.   

VA treatment records reflect symptomatology largely similar to that shown on VA examinations described above.  For example, in an August 2010 Psychiatry Initial Evaluation Note the Veteran indicated he was having a hard time coping with family and work.  The Veteran denied a history of suicidal behavior and suicidal ideations.  He stated that on August 28, 2010, he was angry and "acting out" due to occupational conflicts, and went to the bedroom while his wife was observing him and pointed a gun toward his mouth.  The Veteran elaborated that he was attempting to get his wife's attention and did not intend on harming himself.  The mental status examination reflects that the Veteran was groomed, his speech normal, his mood was constricted, and affect was constricted.  An August 2010 VA Psychiatry Triage Note shows the Veteran has a hard time sleeping.  The Veteran reported seeing someone standing over him after waking up at night and he was fearful that someone would sneak up on him.  Regarding suicidal ideation, the Veteran reported that a few months ago he pointed a loaded firearm to his head. 

A March 2011, VA Psychiatry Medication Management Note indicates that the Veteran suffers from daily nightmares and flashbacks.  He reported that when he wakes from a nightmare he sees a black figure standing next to his bed, but the figure goes away after he clams down.  The Veteran indicated that he avoids going to carnivals because the crowds and the sounds of the machinery remind him of his time in service. He noted he avoids talking about his time in the military and that when he gets together with military friends, they talk about the good times. He endorsed feelings of hopelessness, worthlessness, and helplessness. 

A May 2011 VA Psychiatry Medication Management Note indicates depression and insomnia.  The Veteran noted difficulty in sexual performance and endorsed feelings of hopelessness, helplessness and worthlessness.  The Veteran gave a vague statement about suicide ideation.  When asked to rate how likely he was to hurt himself after leaving the office, the Veteran stated 1 (0 is not at all likely and 5 is very likely and would be the first thing he did upon leaving).  His wife shared that the Veteran was isolating himself and does not seem to be himself.  She explained that the Veteran does not share his feelings with her.  The Veteran's wife was concerned about the Veteran but was not concerned he would harm himself.  

An October 2011 VA Psychiatry Medication Management Note indicates that the Veteran he feels like someone is in his home at night and that feels very anxious during the day. The Veteran stated he has been explosive and angry with co-workers and family.  These symptoms resulted in worsening sleep and appetite and depressed mood.  The Veteran reported he feels worthless and a burden to his family. 

A November 2011 VA Psychiatry Medication Management Note is absent for suicidal and homicidal ideations and audio and visual hallucinations.  The note indicates the Veteran's biggest problem seems to be lack of sleep. 

A November 2012 VA Mental Health Consult Note shows the Veteran suffers from panic attacks, is anxious in large groups, and hypervigilant.  The Veteran denied obsessive-compulsive thoughts or behavior and paranoid ideations.  The Veteran admitted to hallucinations but only when experiencing insomnia.  Specifically, the Veteran recounted that he sees a figure occasionally when he wakes up, but this occurs when he has gone two nights without sleep.  The Veteran reported he does not have the patience to parent and no longer does the things he use, such as shopping or activities with his daughters.  Homicidal ideation was absent.

A December 2012 VA Mental Health Note shows the Veteran to be alert and oriented and he denied suicidal and homicidal ideations.  He also did not report audio or visual hallucinations.  Speech and thought processes were described as logical and goal directed.  There was no evidence of psychosis, cognitive impairment, or mania.   The Veteran was diagnosed with depressive disorder, not otherwise specified and major depression. 

A February 2015 VA Mental Health Outpatient E&M Note describes the Veteran's appearance as appropriate, and his mood/affect as anxious.  The Veteran denied suicidal and homicidal ideation, but he admitted to deterioration in hygiene, loss of energy or interest in activities, and social withdraw.  He was diagnosed with PTSD, major depressive disorder, pathological gambling, and alcohol use disorder.

A February 2017 VA Primary Care Note indicates that PTSD screening test was negative. The Veteran denied watchfulness, detachment from others and activities, and having nightmares.  The Veteran also denied feelings of hopelessness about the present and future.  

Non-VA treatment records reflect symptomatology largely similar to that shown in the evidence described above.  An October 2009 note from psychologist B.P. indicates PTSD symptoms of sadness, low energy, anxiety, feeling of worthlessness, poor concentration, irritability, sleep disturbances, panic, obsessive thoughts, and nightmares.  The Veteran reported seeing things upon awakening, flashbacks, and that he avoided people and limited interactions to three friends from service.  

In an October 2009 Buddy Statement the Veteran's wife described the Veteran as outgoing and social before service.  After service, the Veteran became depressed most of the time and they had no friends outside family and a few of the Veteran's service friends.  The Veteran's wife reported she is responsible for all the activities for their daughters' school (such as parent-teacher conferences) because the Veteran does not want to be near crowds.  She indicated the Veteran rarely wants to be intimate.  The Veteran's wife related that the Veteran often has nightmares and will wake up through the night to check the doors, look out the windows, and that he has belief that someone is watching him.

A September 2016 Park Duvalle Note indicates the Veteran's main complaint with PTSD is lack of sleep.  

After evaluating the evidence of record, the Board finds that symptoms of the Veteran's PTSD more nearly approximate the criteria for a 50 percent rating, as they reflect occupational and social impairment with reduced reliability and productivity.  Specifically, the December 2009 examiner found that the Veteran's PTSD does not cause reduced reliability and productivity.  The December 2012 examiner opined the Veteran's PTSD symptoms are considered moderate and result in occupational and social impairment with reduced reliability and productivity.  The January 2018 examiner found that the Veteran's mental disorder symptoms would result in occupational and social impairment with reduced reliability and productivity.  

On the December 2009 examination, it was noted the Veteran had symptoms of efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range or affect (e.g. unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startled response.  During this examination the Veteran was assigned a GAF score of 60, which is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On the December 2012 examination, it was noted the Veteran's PTSD symptoms included difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  On the January 2018 examination, it was noted that the Veteran's symptoms include depressed mood, anxiety, and chronic sleep impairment.  

Continuing the analysis, the Board finds that throughout the appeal period, the Veteran's PTSD resulted in a deficiency in the area of establishing and maintaining effective social relationships, but that the frequency, severity, and duration of his overall symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating, rather than the deficiencies in most areas required for a 70 percent rating. 

Specifically, the Board finds that the Veteran's symptoms reflect a deficiency in the area of establishing and maintaining effective social relationships.  There is evidence of deficiencies in family and social relations throughout the appeal period.  The Veteran's wife indicated the Veteran does not want to be intimate and that he does not participate in his daughters' school activities.  See October 2009 Buddy Statement.  There is evidence that the Veteran actively avoids people and limits social interaction to family and a few friends.  See e.g. October 2009 Buddy Statement, November 2012 VA Mental Health Consult Note, and January 2018 VA Examination.  This evidence indicates that the frequency, duration, and severity of the Veteran's symptoms of avoiding family and social relationships reflect a deficiency in the area of establishing and maintaining effective social relationships.

However, the evidence does not reflect deficiencies in the areas of work, judgment, thinking, or mood.  Regarding work, the evidence of record reflects the Veteran quit his last job in 2011 in fabrication because he could no longer physically do the work.  See January 2018 VA Examination.  Additionally, the Veteran is able to care for his mother 24 hours a day.  In examining the frequency, duration, and severity of these symptoms, the Board concludes that they most nearly approximate occupational impairment manifested by reduced reliability and productivity, rather than by a deficiency in occupational impairment.

Additionally, the record does not reflect a deficiency in the area of judgment.  Although the Veteran has reported having suicidal ideations and hallucinations, he has not made threats of violence.  While there is an indication that the Veteran pointed a gun toward his mouth, he explained he was attempting to get his wife's attention and did not intend on harming himself.  See August 2010 Psychiatry Initial Evaluation Note.  Moreover, while the Veteran did indicate that he once pointed a loaded firearm to his head in 2010, he has repeatedly denied suicidal ideations.  On the December 2009 VA examination, the examiner indicated the Veteran's judgment was not impaired, while on the December 2012 VA examination, the examiner noted his judgment was normal.  Therefore, the Board finds that any lapses in judgment the Veteran has had during the appeal period have been more reflective of the frequency, duration, and severity of symptoms that cause occupational and social impairment with reduced reliability and productivity, rather than a deficiency in the area of judgment.

Regarding mood, the Veteran has not displayed near-continuous panic or depression affecting the ability to function; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty adapting to stressful circumstances; or any other mood-related symptoms of similar gravity.  The record reflects the Veteran has experienced anxiety, depressed and low mood, mood swings, and periods of isolation; however, he would spend time reading and helping take care of his mother.  While the observations by the VA examiners suggest that he has withdrawal, such impairment is encompassed by the criteria for the current 50 percent rating.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his mood-related symptoms have caused him to have occupational and social impairment with reduced reliability and productivity, rather than a deficiency in the area of mood.

The Board has also considered the lay statements regarding the severity of the Veteran's psychiatric disorder.  Lay testimony is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the lay statements do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected psychiatric disorder.

Although the record reflects symptoms of the Veteran's PTSD cause him to have a deficiency in the area of establishing and maintaining effective social relationships, the record does not reflect that he has deficiencies in the areas of work, school, judgment, thinking, or mood.  Therefore, a preponderance of the evidence is against a finding that he has occupational and social impairment with deficiencies in most areas.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his symptoms cause him to have reduced reliability and productivity, which is reflective of the criteria for the assigned 50 percent rating, throughout the appeal period.

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability is consistent with the assigned rating.  The Board finds that the Veteran's symptoms have been consistent with the 50 percent rating.  The record does not indicate any significant increase or decrease in the Veteran's symptoms that is not already accounted for by the assigned rating.  Accordingly, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.

C. Extraschedular

The Veteran's representative alleges that the Veteran is entitled to an extraschedular rating based on the exceptional and unusual symptoms and severity of his service-connected PTSD.  See February 2018 Informal Hearing Presentation.  

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

With regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  In this case, the Veteran has been assigned the 50 percent rating for his PTSD.  This rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As explained above, the symptoms of the Veteran's PTSD cause him to have a deficiency in the area of establishing and maintaining effective social relationships, but the record does not reflect that he has deficiencies in the areas of work, school, judgment, thinking, or mood.  Further, though the Veteran's representative mentioned an extraschedular rating, that representative did not point to any specific symptoms or evidence supporting such a contention.  

In sum, the Board concludes that the facts here do not suggest an exceptional or unusual disability picture.  The Board has considered the benefit of the doubt rule; however, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


